      Case 8:17-cv-00361-TDC Document 305 Filed 08/31/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MARYLAND

INTERNATIONAL REFUGEE
ASSISTANCE PROJECT, et al.,

      Plaintiffs,

      v.                                           Civil Action No. TDC-17-0361

DONALD J. TRUMP, et al.,

      Defendants.


IRANIAN ALLIANCES ACROSS
BORDERS, UNIVERSITY OF MARYLAND
COLLEGE PARK CHAPTER, et al.,

      Plaintiffs,
                                                   Civil Action No. TDC-17-2921
      v.

DONALD J. TRUMP, et al.,

      Defendants.


EBLAL ZAKZOK, et al.,

      Plaintiffs,

      v.                                           Civil Action No. TDC-17-2969

DONALD J. TRUMP, et al.,

      Defendants.


                                      ORDER

     In accordance with the instructions of the United States Court of Appeals for the
        Case 8:17-cv-00361-TDC Document 305 Filed 08/31/20 Page 2 of 2




Fourth Circuit, it is hereby ORDERED that these cases are DISMISSED WITH PREJUDICE. See

Int’l Refugee Assistance Project, v. Trump, 961 F.3d 635, 654 (4th Cir. 2020).



Date: August 31, 2020                                /s/ Theodore D. Chuang
                                                    THEODORE D. CHUANG
                                                    United States District Judge




                                                   2
